Ultimus Managers Trust FILED VIA EDGAR September 12, 2013 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Ultimus Managers Trust File No. 333-180308 Ladies and Gentlemen: On behalf of Ultimus Managers Trust (the “Registrant”) and pursuant to Rule 497 under the Securities Act of 1933 (the “Securities Act”), the purpose of this filing is to submit an exhibit containing interactive data format Risk/Return Summary information using the eXtensible Business Reporting Language (XBRL).The interactive data file included as an exhibit to this filing relates to a revised Prospectus and a revised Statement of Additional Information of the Registrant, as filed with the Securities and Exchange Commission pursuant to Rule 497(c) under the Securities Act on September 3, 2013.The Prospectus and Statement of Additional Information are incorporated by reference into this Rule 497 filing. Please contact the undersigned at 513/587-3451 if you have any questions concerning this filing. Very truly yours, /s/ Frank L. Newbauer Frank L. Newbauer Secretary
